Citation Nr: 1432562	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-16 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, witness KA


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board most recently remanded this issue in June 2013.

The case is again REMANDED to the agency of original jurisdiction (AOJ).  The veteran will be advised if further action is required on his part.


REMAND

The Veteran underwent a VA examination in March 2014.  The examiner noted that the Veteran had congenital small bowel malrotation that explained some of his gastrointestinal complaints.  It is unclear whether the examiner found that this condition had been manifested in service.  In the case of congenital conditions VA must initially determine whether the condition is a defect, which cannot be service connected; or a disease, which can.  Quirin v. Shinseki, 22 Vet App 390 (2009); 38 C.F.R. § 4.9 (2013).  The examiner did not provide an opinion in this regard.

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the March 2014 examination to review the claims folder and clarify whether the Veteran's partial small bowel malrotation is a congenital defect (a condition that cannot be aggravated) or a congenital disease (a condition that can be aggravated).

If partial small bowel malrotation is a congenital disease, the examiner should clarify whether it was manifested in service; and if manifested in service whether it clearly and unmistakably (undebatably) pre-existed service and clearly and unmistakably was not aggravated in service.

The examiner should provide reasons for these opinions.  If the examiner is not available a physician should review the record and provide the needed clarifications.  

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




